 



EXHIBIT 10.1

(PACSUN LOGO) [a03651a0365101.gif]
3450 East Miraloma Avenue, Anaheim, CA 92806-2101
(714) 414-4000
pacsun.com

October 25, 2004

Gerald M. Chaney
125 Deer Trail North
Ramsey, New Jersey 07446

Dear Gerry:

I am extremely pleased to offer you the position of Senior Vice President/Chief
Financial Officer of Pacific Sunwear of California, Inc. (“The Company”). In
this position, you will be part of the Executive Committee of the Company. Your
start date is to be no later than December 2, 2004. The following are points
pertaining to your employment:



1.   Your annual salary will be $550,000. You will be eligible to receive a
performance and salary review for fiscal 2005. Said review is conducted and is
generally effective during March/April 2006, and annually thereafter.   2.   You
will be eligible for our 2005 bonus plan. Any bonus payments will be made in or
around April 2006. Your target bonus potential is 50% of your salary based on
both Company earnings for the fiscal year and on your individual performance
(80% of the bonus is earnings-related and 20% is discretionary, based on your
individual performance). The Company bonus has a potential upside of 200% (i.e.,
100% of your salary, with the same distribution of 80% based on earnings and 20%
based on individual performance). You must be employed on the date the bonus is
paid in order to be eligible for any part of your bonus. The bonus is calculated
based on the fiscal year’s performance of the Company. The bonus plan can change
in future years.   3.   For fiscal 2004, you will be guaranteed a bonus payment
in the amount of $250,000 irrespective of the Company’s or your individual
performance. Such payment will be made in or around March/April of 2005.   4.  
A recommendation will be made to the Board of Directors to grant you 100,000
shares of nonqualified stock options at fair market value on your start date.
Options have a four (4) year vesting, with 25% vested after the first year of
service and subsequent monthly vesting thereafter consistent with an additional
25% vesting per year. In addition, you will be granted 25,000 additional shares
of nonqualified stock options at fair market value at the time annual grants are
made to employees, which is in or around March/April

 



--------------------------------------------------------------------------------



 



Gerald Chaney Offer of Employment
October 25, 2004



    2005. These options shall have a separate four (4) year vesting schedule, as
described herein.   5.   You will be eligible for a car allowance in the pretax
amount of $7,200 annually, paid on a bi-weekly basis.   6.   You will be
eligible for 4 weeks of paid vacation annually for your first five years of
employment and 5 weeks annually thereafter.   7.   The Company will pay for
reasonable and customary expenses in regard to your move from New Jersey to the
Orange County area, consistent with the terms and conditions of the relocation
benefits provided to executives. Relocation benefits are provided with the
understanding, and a separately signed agreement, that costs associated with
relocation will be reimbursed by you in the event that you leave the company
within one year of employment, other than if such transition is through no fault
of your own.   8.   You have indicated that you are under no contractual
restrictions that would prevent you from accepting employment with the Company
and are free to enter into this employment relationship.

You will be entitled to all other Company benefits provided to executives.
Currently, those benefits include, but are not limited to, medical, dental,
vision, basic and supplemental life and disability insurance. Additionally, we
have available an executive deferred compensation plan with a number of
different investment options. The Company reserves the right to periodically
change benefits.

Gerry, we are extremely excited about the prospect of having you join our
organization. Having you as part of our executive team will add a needed
expertise and perspective that will assure us of the continued success of the
company. We look forward to having your expertise and your impact on the
business.

Sincerely,

/s/ ABBY S. AREINOFF

--------------------------------------------------------------------------------

Abby S. Areinoff
Vice President, Human Resources

I acknowledge receipt and acceptance of the above offer of employment with
Pacific Sunwear of California, Inc. In this capacity, my services would be
exclusively retained by Pacific Sunwear foregoing all previous or future
services elsewhere during my employment by the Company. I understand and
acknowledge that Pacific Sunwear of California, Inc. is an at-will employer and
that my employment may be terminated by the Company or me at any time, with or
without prior notice or cause.

Upon acceptance of the above offer, please forward or fax a signed copy of page
two only to Human Resources at (714) 414-4260.

             
Signature:
  /s/   GERALD M. CHANEY   Date: November 22, 2004    

--------------------------------------------------------------------------------

   

      Gerald M. Chaney    

Page 2 of 2